Citation Nr: 0432426	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  99-08 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.  


REPRESENTATION

Appellant represented by:	Ron Storey, Attorney At Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on a period of active duty in the United 
States Air Force (USAF) from September 1952 to September 
1956.  Additional information from the Department of the Army 
indicates that the veteran was activated into active duty by 
the United States Army Reserve (USAR) on December 27, 1990 
and released from active duty on February 2, 1991.  
Additional information indicates that he was placed on the 
retired list May 5, 1993.    

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The appellant had a personal hearing at the RO with 
a Hearing Officer in August 1999.  

In September 2000, the Board remanded the appellant's claim 
to verify the veteran's dates of active service during the 
Persian Gulf Crisis, to obtain USAR service medical records, 
to identify treatment providers, and to obtain a VA opinion 
to determine whether the cardiovascular disability which 
caused the veteran's death was incurred in active service in 
the 1950s or aggravated by active duty during the Persian 
Gulf Crisis.     

In August 2002, the Board attempted further development to 
verify the veteran's periods of active duty, active duty for 
training (ACDUTRA), and inactive duty for training 
(INACDUTRA) with the Army or USAR during the periods from 
December 1990 to February 1991 and from February 1991 to May 
1993.  However, the Board remanded the appellant's claim to 
the RO in December 2003 to comply with Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board recognizes that there has been a significant delay 
in this appeal.  Unfortunately, this matter must again be 
remanded for completion of requested actions to verify the 
veteran's active military service and to augment a previous 
medical opinion.  The Board has reviewed the claims file and 
identified certain assistance that must be rendered to comply 
with the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5100 et seq. (West  2002).  However, it is the 
RO's responsibility to ensure that all appropriate 
development is undertaken in this case.

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The veteran died on November [redacted] , 1998.  The veteran's death 
certificate lists the immediate cause of his death as 
cardiopulmonary failure due to (or as a consequence of) 
anoxic brain injury due to (or as a consequence of) cardiac 
arrest due to (or as a consequence of) cardiomyopathy.  The 
appellant is his surviving spouse.  In multiple statements, 
the appellant has claimed that the veteran suffered from a 
heart condition during active service in the USAF or in the 
alternative, that the veteran's heart condition was 
aggravated by a period of active service in the USAR when he 
was briefly reactivated during the Persian Gulf War.   


Multiple unsuccessful attempts have been made to verify any 
periods of active duty, ACDUTRA, and INACDUTRA with the U.S. 
Army and/or USAR from December 1990 to February 1991 and from 
February 1991 to March 1993.  Records from the Department of 
the Army indicate that the veteran was activated into active 
duty by the USAR on December 27, 1990 and released from 
active duty on February 2, 1991.  The National Personnel 
Records Center (NPRC) was contacted in July 2001 and January 
2002 to verify the veteran's active duty dates in the USAR 
and to provide the veteran's reserve service medical records.  
The NPRC did not respond to the requests for information.  In 
addition, a request for the same information, sent to the 
Commander of the U.S. Army Reserve Personnel Command (AR-
PERSCOM) in December 2002, was also unanswered.  As these 
requests to NPRC and AR-PERSCOM remain unanswered, the Board 
cannot conclude that the records do not exist or that further 
efforts to obtain these service records would be futile.  VA 
will make as many requests as are necessary to obtain 
relevant records from a Federal Department or agency, and 
will end its efforts only if VA concludes that the records do 
not exist or that further efforts would be futile.  See 38 
C.F.R. § 3.159 (c)(2) (2004).  Moreover, a remand by the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268 (1998).  

VA also has a duty to secure a medical examination or opinion 
if one is necessary to decide a claim for benefits.  See 38 
U.S.C.A. § 5103(A)(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  An individual sick slip dated in January 1991 states 
that the veteran was not deployable due to a heart condition, 
and an October 1991 Medical Records Review by the Department 
of the Army refers to uncontrolled hypertension with heart 
damage.  Private treatment records dated from February 1989 
until his death in November 1998 list multiple diagnoses for 
various conditions including anxiety, cardiomyopathy, renal 
failure, transient ischemic attacks, and hypertensive 
cardiovascular disease.  An April 2001 opinion by a VA 
physician noted that the veteran's "deceased heart disease 
(in particular, cardiomyopathy which was a substrate from 
ventricular fibrillation, resulting in his death) happened 
years later after he was discharged from active duty".  It 
was further noted by the VA physician the veteran's left 
ventricle function was 45 percent in 1990 and it was 30 
percent in 1998.  However, the April 2001 VA opinion failed 
to discuss whether the veteran's cause of death 
(cardiomyopathy) was aggravated by the period of active duty 
from December 1990 to February 1991.   

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain verification of 
the veteran's periods of active duty, 
ACDUTRA, and INACDUTRA with the U.S. Army 
and/or USAR during periods from December 
1990 to February 1991 and from February 
1991 to May 1993.  In addition, the RO 
should request a copy of the veteran's 
reserve service medical records and 
reserve service personnel records during 
periods from December 1990 to February 
1991 and from February 1991 to May 1993.  
If no service medical records or service 
personnel records can be found, the RO 
should indicate whether the records do 
not exist and whether further efforts to 
obtain the records would be futile.

2.  The RO should then secure a VA 
medical opinion to determine the etiology 
of the veteran's cause of death and 
whether any cardiovascular disability was 
incurred in or aggravated by active 
service from September 1952 to September 
1956 in the USAF as well as from December 
1990 to February 1991 in the USAR.  The 
examiner should indicate whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's cause of death was incurred 
in or aggravated by active service.  For 
any diagnosed cardiovascular disability 
that pre-existed active military service, 
the examiner should determine whether it 
was aggravated during the veteran's brief 
period of active service from December 
1990 to February 1991.  In so doing, the 
examiner should offer an opinion as to 
whether such disability increased in 
severity during that period of active 
service and, if so, whether or not such 
increase was due to the natural progress 
of the disease.  The claims folder and a 
copy of the REMAND should be made 
available to the examiner for review.  If 
the examiner is unable to give the 
requested opinion(s), the reason for the 
inability to give the opinion(s) should 
be stated.

3.  Thereafter, the RO should 
readjudicate the appellant's claim for 
entitlement to service connection for the 
veteran's cause of death.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
to the appellant and her representative, 
and they should be given an opportunity 
to respond, before the case is returned 
to the Board.  The SSOC must contain 
notice of all relevant actions taken on 
the claim since August 2004.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



